United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2107
                                  ___________

Bobby Snow,                            *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Arkansas
Dennis Ahne;                           *
John Shannon,                          * [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: November 6, 2002

                                 Filed: January 6, 2003
                                  ___________

Before HANSEN, Chief Judge, BEAM, and SMITH, Circuit Judges.
                              ___________

PER CURIAM.

      Bobby Snow appeals the district court's1 grant of summary judgment in favor
of Dennis Ahne and John Shannon in this 42 U.S.C. § 1983 civil rights case. We
affirm.




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       Viewed in the light most favorable to Snow, the record reveals the following
facts. In 1990, Snow contracted with the New Subiaco Abbey to cut timber and thin
its nearby pine forest. In 1997, Ahne, who is Snow's brother-in-law and an employee
of the Arkansas Forestry Commission, advised the Abbey that Snow was "cheating"
the Abbey, and furthermore, that no further timber needed to be cut. The Abbey
subsequently cancelled its contract with Snow, and one week later, employed another
worker to cut timber from its forest.

       Snow brought this civil rights action against Ahne and his supervisor,
Shannon, alleging a violation of substantive due process as a result of the "intentional
interference with contract." The district court found that Snow sought only to
vindicate his state claim for tortious interference with contract, and he could not avail
himself of federal constitutional principles to accomplish this. Regents of the Univ.
of Mich. v. Ewing, 474 U.S. 214, 229 (1985) (Powell, J., concurring) (substantive due
process rights created only by the Constitution); Meis v. Gunter, 906 F.2d 364, 369
(8th Cir. 1990) (violation of state law, without more, does not create substantive due
process right). Based upon this finding, the district court granted the motion for
summary judgment, and dismissed the pendant state law claims without prejudice.
We agree with this result.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-